          Case 1:20-cv-00526-AJN Document 8 Filed 03/18/20 Page 1 of 1




                                                                                         John T. Dixon
                                                                             JohnDixon@perkinscoie.com
                                                                                    D. +1.212.261.6844
                                                                                    F. +1.212.399.8005
March 18, 2020                               3/19/2020

Hon. Alison J. Nathan
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Guglielmo v. NAPCO, Inc., No. 1:20-cv-00526-AJN

Dear Judge Nathan:

        We represent Defendant NAPCO, Inc. (“NAPCO”) in the above-referenced matter.
NAPCO respectfully requests a 14-day extension of time to answer or otherwise respond to the
putative class action complaint until April 8, 2020. The current deadline to respond to the
complaint is March 25, 2020. This is NAPCO’s second request for an extension of time to answer
or otherwise respond to the complaint; the first request for a 30-day extension was granted on
February 14, 2020. Dkt. No. 7. No other scheduled dates will be affected should the Court grant
this request. NAPCO respectfully requests an extension to afford it additional time to focus
resources on updating its website to improve accessibility for blind or visually-impaired persons
(among the remedial relief requested in the complaint) and other pressing short-term matters for
the company and, upon completion of that work, to continue to explore resolution of this matter
without further involvement of the Court. Counsel for Plaintiff does not consent to this extension
request for reasons relating to those settlement discussions.

Respectfully,


/s/ John T. Dixon

John T. Dixon

Cc: David Paul Force, Counsel for Plaintiff Joseph Guglielmo (via ECF)

Defendant's request is hereby GRANTED. The deadline to
answer or otherwise respond to the Complaint is extended to
April 8, 2020.
SO ORDERED.
                                                                          SO ORDERED.            3/19/20




                                                                          Alison J. Nathan, U.S.D.J.
